DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5-10, 12, 14-15, and 18-19 are objected to because of the following informalities:  
Claims 5-10, 12, 14-15, and 18-19 recite lengths which are fractions of the wavelength of a frequency band. It is unclear whether the claimed wavelength corresponds to the center frequency in the band or any frequency in the band. 
For purposes of examination, the wavelength recited in 5-10, 12, 14-15, and 18-19 is interpreted by the Examiner to refer to a wavelength corresponding to any frequency in the band. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 20160294048 A1), hereinafter referred to as “Xu”.
Regarding claim 1, Xu discloses an antenna structure, comprising:  a ground element (para. [0041]); a dielectric substrate (figs. 1A-2, element 20; para. [0043]), having a first surface (fig. 1A, element 20a; para. [0043]) and a second surface (fig. 1b, element 20b; para. [0043]) opposite to each other (para. [0043]); a first radiation element (fig. 1A, element 10; para. [0038]), having a first feeding point (fig. 1A, element 13; para. [0045]); a second radiation element (fig. 1A, element 11; para. [0038]), coupled to the ground element (para. [0041]); a third radiation element (fig. 1A, element 10a; para. [0038]), coupled to the first feeding point (fig. 1A, element 13); a fourth radiation element (fig. 1A, element 11a; para. [0038]), coupled to the ground element (fig. 1A; para. [0038], [0040]), wherein the first radiation element (fig. 1A, element 10), the second radiation element (fig. 1A, element 11), the third radiation element (fig. 1A, element 10a), and the fourth radiation element (fig. 1A, element 11a) are disposed on the first surface (fig. 1A, element 20a) of the dielectric substrate (fig. 1A, element 20) (para. [0038]); a fifth radiation element (fig. 1C as annotated below, R5; para. [0043]), having a second feeding point (fig. 1C, element 15; para. [0047]); a sixth radiation element (fig. 1C as annotated below, R6; para. [0043]), coupled to the fifth radiation element (fig. 1C as annotated below, R5); and a seventh radiation element (fig. 1C as annotated below, R7; para. [0043]), coupled to the fifth radiation element (fig. 1C as annotated below, R5), wherein the fifth radiation element (fig. 1C as annotated below, R5), the sixth radiation element (fig. 1C as annotated below, R6), and the seventh radiation element (fig. 1C as annotated below, R7) are disposed on the second surface (fig. 1B, element 20b) of the dielectric substrate (figs. 1A-2, element 20) (para. [0047]).

    PNG
    media_image1.png
    333
    642
    media_image1.png
    Greyscale

Regarding claim 3, Xu discloses the third radiation element (fig. 1A, element 10a) and the fourth radiation element (fig. 1A, element 11a) are positioned between (fig. 1A) the first radiation element (fig. 1A, element 10) and the second radiation element (fig. 1A, element 11).
Regarding claim 4, Xu discloses the antenna structure covers a first frequency band, a second frequency band, and a third frequency band, the first frequency band is from 2400MHz to 2500MHz, the second frequency band is from 5150MHz to 5850MHz, and the third frequency band is from 5925MHz to 7125MHz (figs. 4, 6, and 8; para. [0026], [0028], [0030]).
Regarding claim 7, Xu discloses a distance between the first radiation element (fig. 7, element 10) and the second radiation element (fig. 7, element 11) is shorter than 0.25 wavelength of the first frequency band (fig. 7 shows a distance between elements 10 and 11 of less than 5 mm and 0.25 wavelength of the center frequency of the first frequency band is approximately 30.5 mm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Collins et al. (US 20120133571 A1), hereinafter referred to as “Collins”.
Regarding claim 2, Xu does not teach a signal source; and a switch circuit, coupling the signal source to the first feeding point or the second feeding point according to a control signal.
Collins teaches a signal source (fig. 3, element 27; para. [0029]); and a switch circuit (fig. 3, element 26; para. [0029]), coupling the signal source (fig. 3, element 27) to the first feeding point or the second feeding point according to a control signal (para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Xu to include a signal source; and a switch circuit, coupling the signal source to the first feeding point or the second feeding point according to a control signal, as described in Collins. Doing so allows for selection of the desired frequency band (Collins, para. [0029]).

Claims 5-6, 8-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Regarding claim 5, Xu teaches the first radiation element (fig. 7, element 10) substantially has a J-shape (fig. 7 as annotated below, R1), and a length (fig. 7; para. [0057], [0064]-[0065]) of the first radiation element (fig. 7 as annotated below, R1).
Xu does not teach a length of the first radiation element is from 0.25 to 0.3 wavelength of the first frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a length of the first radiation element is from 0.25 to 0.3 wavelength of the first frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 

    PNG
    media_image2.png
    400
    826
    media_image2.png
    Greyscale


Regarding claim 6, Xu teaches the second radiation element (fig. 7, element 11) substantially has an inverted J-shape (fig. 7 as annotated above, R2), and a length (fig. 7; para. [0057], [0064]-[0065]) of the second radiation element (fig. 7 as annotated above, R2).
Xu does not teach a length of the second radiation element is from 0.25 to 0.3 wavelength of the first frequency band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a length of the second radiation element is from 0.25 to 0.3 wavelength of the first frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 
Regarding claim 8, Xu teaches the third radiation element (fig. 7, element 10a) substantially has a C-shape (fig. 7 as annotated above, R3), and a length (fig. 7; para. [0057], [0064]-[0065]) of the third radiation element (fig. 7 as annotated above, R3).
Xu does not teach a length of the third radiation element is from 0.25 to 0.3 wavelength of the second frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a length of the third radiation element is from 0.25 to 0.3 wavelength of the second frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 
Regarding claim 9, Xu teaches the fourth radiation element (fig. 7, element 11a) substantially has an inverted C-shape (fig. 7 as annotated above, R4), and a length (fig. 7; para. [0057], [0064]-[0065]) of the fourth radiation element (fig. 7 as annotated above, R3).
Xu does not teach a length of the fourth radiation element is from 0.25 to 0.3 wavelength of the second frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a length of the fourth radiation element is from 0.25 to 0.3 wavelength of the second frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 
Regarding claim 10, Xu teaches the sixth radiation element (fig. 7 as annotated above, R6) substantially has a U-shape (fig. 7 as annotated above, R6), and a total length (fig. 7; para. [0057], [0064]-[0065]) of the fifth radiation element (fig. 7 as annotated above, R5) and the sixth radiation element (fig. 7 as annotated above, R6).
Xu does not teach a total length of the fifth radiation element and the sixth radiation element is from 0.2 to 0.25 wavelength of the first frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a total length of the fifth radiation element and the sixth radiation element is from 0.2 to 0.25 wavelength of the first frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 
Regarding claim 12, Xu teaches the seventh radiation element (fig. 7 as annotated above, R7) substantially has an L-shape (fig. 7 as annotated above, R7), and a total length (fig. 7; para. [0057], [0064]-[0065]) of the fifth radiation element (fig. 7 as annotated above, R5) and the seventh radiation element (fig. 7 as annotated above, R7).
Xu does not teach a total length of the fifth radiation element and the seventh radiation element is substantially equal to 0.3 wavelength of the second frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a total length of the fifth radiation element and the seventh radiation element is substantially equal to 0.3 wavelength of the second frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 
Regarding claim 14, Xu teaches the sixth radiation element (fig. 1B as annotated below, R6) substantially has an L-shape (fig. 1B as annotated below, R6), and a total length (para. [0057], [0064]-[0065]) of the fifth radiation element (fig. 1B as annotated below, R5) and the sixth radiation element (fig. 1B as annotated below, R6).
Xu does not teach a total length of the fifth radiation element and the sixth radiation element is substantially equal to 0.2 wavelength of the first frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a total length of the fifth radiation element and the sixth radiation element is substantially equal to 0.2 wavelength of the first frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 

    PNG
    media_image3.png
    337
    587
    media_image3.png
    Greyscale

Regarding claim 15, Xu teaches the seventh radiation element (fig. 1B as annotated above, R7) substantially has a straight-line shape (fig. 1B as annotated above, R7), and a total length (para. [0057], [0064]-[0065]) of the fifth radiation element (fig. 1B as annotated above, R5) and the seventh radiation element (fig. 1B as annotated below, R7).
Xu does not teach a total length of the fifth radiation element and the seventh radiation element is substantially equal to 0.2 wavelength of the second frequency band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by Xu such that a total length of the fifth radiation element and the seventh radiation element is substantially equal to 0.2 wavelength of the second frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 20080278380 A1), hereinafter referred to as “Miyoshi”. 
Regarding claim 11, Xu does not teach the sixth radiation element further comprises a first widening portion.
Miyoshi teaches the sixth radiation element further comprises a first widening portion (fig. 1B, element 311; para. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Xu such that the sixth radiation element further comprises a first widening portion, as described in Miyoshi. Doing so increases the bandwidth of the antenna (Miyoshi, para. [0057]).
Regarding claim 13, Xu does not teach the seventh radiation element further comprises a second widening portion.
Miyoshi teaches the seventh radiation element further comprises a second widening portion (fig. 1B, element 321; para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Xu such that the seventh radiation element further comprises a second widening portion, as described in Miyoshi. Doing so increases the bandwidth of the antenna (Miyoshi, para. [0057]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Giometti et al. (US 20150120189 A1), hereinafter referred to as “Giometti”.
Regarding claim 16, Xu does not teach an eighth radiation element, having a third feeding point; a ninth radiation element, coupled to the eighth radiation element; and a tenth radiation element, coupled to the eighth radiation element, wherein the eighth radiation element, the ninth radiation element, and the tenth radiation element are disposed on the second surface of the dielectric substrate.
Giometti teaches an eighth radiation element (fig. 31 as annotated below, R8; para. [0164]), having a third feeding point (fig. 33A, element F1H; para. [0164], [0183]); a ninth radiation element (fig. 31 as annotated below, R9; para. [0164]), coupled to the eighth radiation element (fig. 31 as annotated below, R8); and a tenth radiation element (fig. 31 as annotated below, R10; para. [0164]), coupled to the eighth radiation element (fig. 31 as annotated below, R8), wherein the eighth radiation element (fig. 31 as annotated below, R8), the ninth radiation element (fig. 31 as annotated below, R9), and the tenth radiation element (fig. 31 as annotated below, R10)are disposed on the second surface of the dielectric substrate (fig. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Xu to include an eighth radiation element, having a third feeding point; a ninth radiation element, coupled to the eighth radiation element; and a tenth radiation element, coupled to the eighth radiation element, wherein the eighth radiation element, the ninth radiation element, and the tenth radiation element are disposed on the second surface of the dielectric substrate, as described in Giometti. Doing so allows for multiband operation (Giometti, para. [0177]-[0178]).

    PNG
    media_image4.png
    534
    607
    media_image4.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Giometti, as applied to claim 16 above, and further in view of Collins et al. (US 20120133571 A1), hereinafter referred to as “Collins”.
Regarding claim 17, the combination of Xu and Giometti, as modified, does not teach a signal source; and a switch circuit, coupling the signal source to the first feeding point, the second feeding point, or the third feeding point according to a control signal.
Collins teaches a signal source (fig. 3, element 27; para. [0029]); and a switch circuit (fig. 3, element 26; para. [0029]), coupling the signal source (fig. 3, element 27) to the first feeding point, the second feeding point, or the third feeding point according to a control signal (para. [0009], [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu and Giometti to include a signal source; and a switch circuit, coupling the signal source to the first feeding point, the second feeding point, or the third feeding point according to a control signal, as described in Collins. Doing so allows for selection of the desired frequency band (Collins, para. [0029]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Giometti, as applied to claim 16 above, and further in view of Chen (US 20180191057 A1), hereinafter referred to as “Chen”.
Regarding claim 18, the combination of Xu and Giometti, as modified, does not teach the ninth radiation element substantially has a U-shape, and a total length of the eighth radiation element and the ninth radiation element is from 0.2 to 0.25 wavelength of the first frequency band.  
Chen teaches the ninth radiation element (fig. 1, elements 13 and 14; para. [0011]) substantially has a U-shape (fig. 1), and a total length of the eighth radiation element (fig. 1, elements 13 and 14) and the ninth radiation element (fig. 1, element 11; para. [0011]) (para. [0020]).
The combination of Xu, Giometti, and Chen, as modified, does not teach a total length of the eighth radiation element and the ninth radiation element is from 0.2 to 0.25 wavelength of the first frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu and Giometti such that the ninth radiation element substantially has a U-shape, and a total length of the eighth radiation element and the ninth radiation element, as described in Chen. Doing so allows for the desired radiation characteristics. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu, Giometti, and Chen such that a total length of the eighth radiation element and the ninth radiation element is from 0.2 to 0.25 wavelength of the first frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics.
Regarding claim 19, the combination of Xu and Giometti, as modified, does not teach the tenth radiation element substantially has an L-shape, and a total length of the eighth radiation element and the tenth radiation element is substantially equal to 0.3 wavelength of the second frequency band.  
Chen teaches the tenth radiation element (fig. 1, element 12; para. [0011]) substantially has an L-shape (fig. 1), and a total length of the eighth radiation element (fig. 1, element 11) and the tenth radiation element (fig. 1, element 12) (para. [0020]).
The combination of Xu, Giometti, and Chen, as modified, does not teach a total length of the eighth radiation element and the tenth radiation element is substantially equal to 0.3 wavelength of the second frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu and Giometti such that the tenth radiation element substantially has an L-shape, and a total length of the eighth radiation element and the tenth radiation element, as described in Chen. Doing so allows for the desired radiation characteristics. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu, Giometti, and Chen such that a total length of the eighth radiation element and the tenth radiation element is substantially equal to 0.3 wavelength of the second frequency band.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so enables the desired frequency characteristics.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Giometti, as applied to claim 16 above, and further in view of Lo et al. (US 10542130 B1), hereinafter referred to as “Lo”.
Regarding claim 20, the combination of Xu and Giometti, as modified, does not teach the tenth radiation element further comprises a first widening portion and a second widening portion.
Lo teaches the tenth radiation element further comprises a first widening portion (fig. 2, element 214; col. 5, lines 18-30) and a second widening portion (fig. 2, element 215; col. 5, lines 18-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Xu and Giometti such that the tenth radiation element further comprises a first widening portion and a second widening portion, as described in Lo. Doing so increases the bandwidth of the device (Lo, col. 5, lines 18-30).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Toh et al. (US 20170093019 A1) is cited to teach the antenna structure, relevant to claim 1 of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
11/17/2022